Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 01/14/2021, and 06/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mr. NOEL C. GILLESPIE Reg. No. 47596 on WebEx interview on 07/28/ 2021 and emails on 07/27/2021 and 07/29/2021. The claims were amended to overcome any potential objections or 112b rejections as well as the prior art.
The application has been amended as follows:
Claims:
Claim 1. (Currently Amended) A sensor system comprising:
a sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality of gases, and wherein each of the plurality of sensing elements comprises a resistance and a capacitance, and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds;
an analog front-end coupled with the sensor array and configured to detect the alteration in the resistance or capacitance and produce an analog signal indicative thereof, power each of a plurality of sensing channels associated with the plurality of 
an Analog-to-Digital converter (ADC),
a parking circuit, wherein the parking circuit is configured to provide a constant voltage to any number of connected sensing channels simultaneously, and limit current through each individual sensor channel, and wherein the parking circuit comprises a plurality of switches, and wherein the parking circuit is configured to connect or disconnect any individual sensing channel via the plurality of switches,
a measurement circuit[[;]], and
a digital back end coupled with the analog-front end and configured to control the analog front-end, the digital backend comprising: memory comprising, algorithms, models and instructions.

Claim 2. (Currently Amended) The system of claim 1, wherein the instructions are configured to cause a optimize 
calculating, storing, and setting the gain for each of thea respective one of the plurality of sensing elements 
Increasing the signal-to-noise ratio through various oversampling factors.

Claim 5: Cancelled.

Claim 6: Cancelled.

Claim 7. (Currently Amended) The system of claim 1 [[5]], wherein the constant voltage provided by the parking circuit is about 1V.

Claim 8. (Currently Amended) The system of claim 1 [[5]], wherein the current provided by the parking circuit is limited to about 1mA.

Claim 10. (Currently Amended) The system of claim 9, wherein the constant voltage provided by the measurement circuit is about 1V.

Claim 11. (Currently Amended) The system of claim 9, wherein the current provided by the measurement circuit is limited to about 1mA.

Claim 12. (Currently Amended) The system of claim 9, wherein the measurement circuit comprises either a plurality of switches or a multiplexer configured to connect or disconnect any of the plurality of sensing channels 

Claim 14. (Currently Amended) The measurement circuit of claim 1, further comprising one or more gain stages, wherein each of the one or more gain stages comprise:
a current mirror, wherein gain is implemented in the current mirror with various mirroring ratios; 
a transimpedance amplifier, configured to converting the current into a voltage;
a set of selectable resistances for converting the current into a voltage, applying gain to the conversion of current to voltage; and
a secondary gain stage, comprising an operational amplifier 

Claim 15. (Currently Amended) The system of claim 14, wherein a spacing of selectable gain settings is pre-selected and optimized for a range of each of the plurality of sensing element.
 Claim 18. (Added)  A sensor system comprising:
a sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality of gases, and wherein each of the plurality of sensing elements comprises a resistance and a capacitance, and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds;
an analog front-end coupled with the sensor array and configured to detect the alteration in the resistance or capacitance and produce an analog signal indicative thereof, power each of a plurality of sensing channels associated with the plurality of sensing elements, and convert the analog signal to a digital signal, the analog-front end comprising: 
an Analog-to-Digital converter (ADC)
a parking circuit, 
a measurement circuit, and
a digital back end coupled with the analog-front end and configured to control the analog front-end, the digital backend comprising: memory comprising, algorithms, models and instructions; and
one or more gain stages, wherein each of the one or more gain stages comprise:
a current mirror, wherein gain is implemented in the current mirror with various mirroring ratios, 
a transimpedance amplifier, configured to convert a current of the current mirror into a voltage,
a set of selectable resistances for converting the current into 
a secondary gain stage, comprising an operational amplifier.


Claim 19. (Added) The system of claim 18, wherein a spacing of selectable gain settings is pre-selected and optimized for a range of each of the plurality of sensing elements.

Claim 20. (Added) The system of claim 19, wherein the spacing of selectable gain settings is geometrically spaced. 

Claim 21. (Added)  The system of claim 18, further comprising a make before break circuit, configured to minimize a transient load on a sensing element when the sensing element is being switched from the parking circuit to the measurement circuit and vice versa.

Allowable Subject Matter
Claims 1-4 and 7-21, as amended above, are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1; The prior art, alone or in combination, fails to anticipate or render obvious a sensor system comprising a parking circuit that is configured to provide a constant voltage to any number of connected sensing channels simultaneously, limit current through each individual sensor channel, and the parking circuit comprises a plurality of switches, and wherein the parking circuit is configured to connect or disconnect any individual sensing channel via the plurality of switches.
Claims 2-4 and 7-17 are allowable due to at least their dependency on claim 1.


Regarding claim 18; the prior art, alone or in combination, fails to anticipate or render obvious a sensor system comprising one or more gain stages, wherein each of the one or more gain stages comprise: a current mirror, wherein gain is implemented in the current mirror with various mirroring ratios, a transimpedance amplifier, configured to convert converting the current  a current of the current mirror into a voltage, a set of selectable resistances for converting the current into a the voltage, applying gain to the conversion of current to voltage, and a secondary gain stage, comprising an operational amplifier.
19-21 are allowable due to at least their dependency on claim 18.

Regarding claims 1 and 18, the closest prior art found by the examiner includes:
Bradley et al. (US-20130075794-A1,”Bradley”)
Dolby (US-4736433-A,”Dolby”)
Cella et al. (US-20180284737-A1,”Cella”).

Bradley in figs. 1-4 discloses a sensor system 100 comprising: a sensor array comprising a plurality (e.g.¶0015 and ¶0082,¶0127,¶0135, ¶0142- a plurality of nanotubes forming a mesh, film or network) of sensing elements (106 and 120), wherein each of the plurality of sensing elements (106/120) are functionalized (¶0087- carbon nanotube layer may be functionalized to produce a sensitivity to one or more target analytes) with a deposited mixture consisting of hybrid nanostructures (conducting channel 106;¶0082, ¶0105, ¶0107,¶0110) and a molecular formulation (120 also FIG.4A) specifically targeting at least one of a plurality of gases (¶0087- a specific sensitivity can be achieved by employing a recognition material 120, also called a functionalization material, that induces a measurable change in the device characteristics upon interaction with a target analyte 101), and wherein each of the plurality of sensing elements comprises a resistance and a capacitance (e.g. ¶0007 and ¶0034 and FIG.2- ¶0148- FIGS. 1A and 5 including circuitry for measurement of both source-drain resistance and source-gate capacitance), and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds (e.g. ¶0007); an analog front-end (e.g. ¶0034- chips made by Analog devices do measurements and quantify the changes in capacitance) coupled (e.g. Fig.1B-1D and ¶0089) with the sensor array (106/120) and configured to detect the alteration in the resistance or capacitance (e.g.¶0007,¶0034 and FIGS.2 and 4) and produce an analog signal (e.g. Fig.2 showing response in the channel current signal of a device to a mixture of nitrous oxide (N2O) in air) indicative thereof, power 
Bradley fails to disclose a parking circuit, wherein the parking circuit is configured to provide a constant voltage to any number of connected sensing channels simultaneously, and limit current through each individual sensor channel, and wherein the parking circuit comprises a plurality of switches, and wherein the parking circuit is configured to connect or disconnect any individual sensing channel via the plurality of switches.
Dolby in figures 16A and 16B teaches parking circuit, but fails to disclose the parking circuit is configured to provide a constant voltage to any number of connected sensing channels simultaneously, and limit current through each individual sensor channel, and wherein the parking circuit comprises a plurality of switches, and wherein the parking circuit is configured to connect or disconnect any individual sensing channel via the plurality of switches.
Bradley, Dolby and Cella all fail to disclose the parking circuit is configured to provide a constant voltage to any number of connected sensing channels simultaneously, and limit current 
Bradley, Dolby and Cella all fail to disclose gain stages, wherein each of the one or more gain stages comprise: a current mirror, wherein gain is implemented in the current mirror with various mirroring ratios; a transimpedance amplifier, configured to converting the current into a voltage; a set of selectable resistances for converting the current into a voltage, applying gain to the conversion of current to voltage; and a secondary gain stage, comprising an operational amplifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856